Exhibit 23.4 Huddleston & Co., Inc. Petroleum and Geological Engineers 1 Houston Center 1221 McKinney, Suite 3700 Houston, Texas 77010 PHONE (713) 209-1100wFAX (713) 752-0828 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of Callon Petroleum Company, to be filed on or about September 13, 2011 (the “Registration Statement”), of all references to the name of Huddleston & Co., Inc.; to references to Huddleston & Co., Inc. in the Registration Statement, including under the heading “Experts”; and to the use of our reports effective December 31, 2010, December 31, 2009 and December 31, 2008 in Callon Petroleum Company’s Annual Report on Form 10-K/A for the year ended December 31, 2010, filed with the U.S. Securities and Exchange Commission on March 18, 2011. HUDDLESTON & CO., INC. Texas Registered Engineering Firm F-1024 /s/ Peter D. Huddleston Peter D. Huddleston, P.E. President Houston, Texas September 13, 2011
